Citation Nr: 0005978	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  97-12 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1967 to July 
1970.  This appeal arises from an October 1989 rating 
decision of the Providence, Rhode Island, regional office 
(RO) which determined the veteran had failed to submit new 
and material evidence to reopen the claim of service 
connection for a left knee disorder.  


REMAND

In a March 1997 Statement of the Case, the veteran was found 
to have failed in submitting new and material evidence to 
reopen a claim for service connection for a left knee 
disorder.  The RO stated that to justify a reopening of the 
claim based on new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  With that in mind, it was held that 
there was "no reasonable possibility" that the new evidence 
submitted in connection with the veteran's claim would change 
the previous decision.  In other words, the RO was following 
the decision of Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991), wherein the U.S. Court of Appeals for Veterans Claims 
(Court) held that for evidence to be material, it must be 
"relevant and probative," and "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence both new and old, would change the 
outcome."

However, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) concluded that in the Colvin decision, the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA (in 38 C.F.R. § 3.156) as a reasonable 
interpretation of an otherwise ambiguous statutory term (38 
U.S.C.A. § 5108) and, without sufficient justification or 
explanation, rewrote the statute to incorporate the 
definition of materiality from an altogether different 
benefits scheme.  Hence, the Federal Circuit overruled the 
Colvin test for purposes of reopening claims for the award of 
veterans' benefits.

In reaching this conclusion, the Federal Circuit further 
observed that "not only did the [C]ourt's adoption of the 
Colvin test improperly negate the regulation implemented by 
[VA], it may undermine the operation of the veterans' 
benefits system by altering its traditional character, making 
it more difficult for veteran claimants to submit additional 
evidence for Board consideration." Id.

In view of this recent decision by the Federal Circuit, the 
veteran's application to reopen the previously denied claim 
for service connection for a left knee disorder must be 
remanded for a determination as to whether the evidence 
submitted by the appellant is "material" as defined under 
38 C.F.R. § 3.156(a) (1999) rather than under Colvin. 

In view of the foregoing and in order to afford the veteran 
his due process rights, the case is REMANDED to the RO for 
the following development:

1.  The RO should obtain and associate 
with the claims folders copies of VA 
treatment records pertaining to the 
veteran covering the period from November 
1995 to the present.

The veteran should also be advised that 
he may obtain and submit copies of 
private (non-VA) treatment records 
pertaining to his left knee, including 
medical opinion that his current left 
knee disorder is related to service or 
service-connected disability.

2.  The veteran and his representative 
should be furnished a supplemental 
statement of the case (SSOC) on the issue 
of whether new and material evidence has 
been submitted to reopen the claim for 
service connection for a left knee 
disorder.  The last final denial of the 
claim was a December 1985 Board decision, 
and the veteran disagreed with the RO's 
October 1989 determination that new and 
material evidence had not been submitted 
to reopen the claim.  The SSOC should 
fully comply with the provisions of 38 
U.S.C.A § 7105(d)(1).  The SSOC must 
contain a citation to 38 C.F.R. § 3.156 
and a discussion of whether new and 
material evidence has been submitted to 
reopen the claim based on these criteria.  
In doing so, a determination should made 
as to whether the new evidence "(1) 
bears directly or substantially on the 
specific matter, and (2) is so 
significant that it must be considered to 
fairly decide the merits of the claim."  
See Fossie v. West, 12 Vet. App. 1 
(1998).  If new and material evidence is 
determined to have been submitted, the RO 
should determine whether the claim is 
well grounded.  If it is so found, the RO 
should assure that the duty to assist has 
been satisfied and then address the 
merits of the claim.  See Elkins v. West, 
12 Vet. App. 209 (1999) (en banc) and 
Winters v. West, 12 Vet. App. 203 (1999).  
The reason(s) for the determination made 
in this case should also be provided.  
Thereafter, the veteran and his 
representative should be given an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to afford due process to the veteran.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


